     Case 2:15-cv-02012-KJM-AC Document 54 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH HILL,                                      No. 2:15-cv-2012 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    GARY SWARTHOUT, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 11, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 50. Plaintiff

23   has filed a document properly construed as objections to the findings and recommendations. ECF

24   Nos. 51, 52.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis. This

28   conclusion moots plaintiff’s request for a settlement conference. ECF No. 53.
                                                         1
     Case 2:15-cv-02012-KJM-AC Document 54 Filed 09/30/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed on February 11, 2020, ECF No. 50, are
 3   adopted in full.
 4          2. Defendants’ motion for summary judgment, ECF No. 32, is granted on the following
 5   grounds:
 6              a. Plaintiff’s equal protection claims against defendants Alcaraz, Mejorado, Sandy,
 7   Cappel, and Swarthout; deliberate indifference claims against Sandy, Cappel, and Swarthout; and
 8   due process claim against Sandy for failing to consider his mental health status are dismissed
 9   without prejudice for failure to exhaust administrative remedies.
10              b. Plaintiff’s claim that Sandy violated his due process rights because she was not
11   impartial, denied his request to call a witness, and found him guilty without any evidence are
12   dismissed because plaintiff received all the process to which he was entitled.
13          3. Judgment is entered for defendants.
14          4. Plaintiff’s request for a settlement conference (ECF No. 53) is moot.
15   DATED: September 29, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
